              Case 20-23176-CMB                   Doc 1      Filed 11/11/20 Entered 11/11/20 09:27:42                              Desc Main
                                                            Document      Page 1 of 44                                                           11/11/20 9:26AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF PENNSYLVANIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                CLI Corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  6108 Brownsville Road Extension
                                  Suite 201
                                  Finleyville, PA 15332
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Washington                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 1
              Case 20-23176-CMB                       Doc 1       Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                 Document      Page 2 of 44                                                           11/11/20 9:26AM

Debtor    CLI Corporation                                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2121

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See attached list                                               Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
             Case 20-23176-CMB                    Doc 1       Filed 11/11/20 Entered 11/11/20 09:27:42                                  Desc Main
                                                             Document      Page 3 of 44                                                                  11/11/20 9:26AM

Debtor   CLI Corporation                                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
             Case 20-23176-CMB                   Doc 1       Filed 11/11/20 Entered 11/11/20 09:27:42                                 Desc Main
                                                            Document      Page 4 of 44                                                              11/11/20 9:26AM

Debtor    CLI Corporation                                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 11, 2020
                                                  MM / DD / YYYY


                             X   /s/ William C. Stein                                                     William C. Stein
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Kathryn L. Harrison                                                   Date November 11, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Kathryn L. Harrison 209601
                                 Printed name

                                 Campbell & Levine, LLC
                                 Firm name

                                 310 Grant Street, Suite 1700
                                 Pittsburgh, PA 15219
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     412-261-0310                  Email address


                                 209601 PA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-23176-CMB         Doc 1    Filed 11/11/20 Entered 11/11/20 09:27:42             Desc Main
                                  Document      Page 5 of 44



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        )
                                              )      Bankr. No.
CLI CORPORATION,                              )
                                              )      Chapter 7
      Debtor.                                 )
_________________________________             )


               PENDING BANKRUPTCY CASES FILED BY AFFILIATES

       The following related entities have filed voluntary petitions for relief under chapter 7 of
the United States Bankruptcy Code on the date of this Petition:

         1.    CLI USA, Inc.
         2.    Homer City Coal Processing Corporation
         3.    CLI Corporation
         4.    CLI Tech Corporation
         5.    CLIMAXX Equipment Corporation
         6.    Clay County Coal Processing Corporation
         7.    Central Continental Operating Company
         8.    Fawn Mining Corporation
         9.    Fawn Processing Corporation
         10.   Northern Alabama Operating Company
         11.   Northern Continental Operating Co., Inc.

Dated: November 11, 2020                             Respectfully submitted,
Pittsburgh, Pennsylvania
                                                     CAMPBELL & LEVINE, LLC

                                                     By: /s/Kathryn L. Harrison
                                                     Stanley E. Levine, Esq.
                                                     PA I.D. No. 19819
                                                     slevine@camlev.com
                                                     Kathryn L. Harrison, Esq.
                                                     PA I.D. No. 209601
                                                     kharrison@camlev.com
                                                     Adam M. Levine, Esq.
                                                     PA I.D. No. 313797
                                                     alevine@camlev.com
                                                     310 Grant St., Suite 1700
                                                     Pittsburgh, PA 15219
                                                     Tel: 412-261-0310
                                                     Counsel to the Debtor
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                   Desc Main
                                                                     Document      Page 6 of 44                                                11/11/20 9:26AM




 Fill in this information to identify the case:

 Debtor name         CLI Corporation

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 11, 2020                       X /s/ William C. Stein
                                                                       Signature of individual signing on behalf of debtor

                                                                       William C. Stein
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 20-23176-CMB                                      Doc 1             Filed 11/11/20 Entered 11/11/20 09:27:42                                                          Desc Main
                                                                                    Document      Page 7 of 44                                                                                       11/11/20 9:26AM


 Fill in this information to identify the case:

 Debtor name            CLI Corporation

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $                    0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       14,487,532.58


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         14,487,532.58




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42           Desc Main
                                                                     Document      Page 8 of 44                                        11/11/20 9:26AM


 Fill in this information to identify the case:

 Debtor name         CLI Corporation

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 20-23176-CMB                          Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42        Desc Main
                                                                     Document      Page 9 of 44                                11/11/20 9:26AM



 Debtor         CLI Corporation                                                              Case number (If known)
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
            Case 20-23176-CMB                              Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                         Desc Main
                                                                         Document     Page 10 of 44                                                                       11/11/20 9:26AM



 Debtor          CLI Corporation                                                                                     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                           $0.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                    Desc Main
                                                                     Document     Page 11 of 44                                                 11/11/20 9:26AM


 Fill in this information to identify the case:

 Debtor name         CLI Corporation

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 20-23176-CMB                          Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 12 of 44                                                                  11/11/20 9:26AM


 Fill in this information to identify the case:

 Debtor name         CLI Corporation

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Amy Bencic                                                           Contingent
           663 Henry Road
                                                                                Unliquidated
           Homer City, PA 15748
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Anthony Prato                                                        Contingent
           1557 Water Street
                                                                                Unliquidated
           Indiana, PA 15701
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Anthony Vicini                                                       Contingent
           422 Snake Road
                                                                                Unliquidated
           Ebensburg, PA 15931
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Bailey Conrad                                                        Contingent
           214 Elderton Heights Road
                                                                                Unliquidated
           PO Box 295
           Elderton, PA 15736                                                   Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Benefits
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         29233                                            Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 13 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Barbara A. Buck                                                       Contingent
          2401 Farabaugh Road
                                                                                Unliquidated
          Ebensburg, PA 15931
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Barbara A. Louis                                                      Contingent
          120 Robin Street
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Bernard J. Murray                                                     Contingent
          65 Rugh Road
                                                                                Unliquidated
          Coral, PA 15731
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Bertha Cecconi                                                        Contingent
          255 Ellsworth Avenue
                                                                                Unliquidated
          Homer City, PA 15748
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Beverly A. Phillip                                                    Contingent
          300 Allie Buck Road
                                                                                Unliquidated
          Nanty Glo, PA 15943
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Beverly R. Walwro                                                     Contingent
          211 Twenty Row Road
                                                                                Unliquidated
          Colver, PA 15927
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Bobby L. Buterbaugh                                                   Contingent
          12561 Rt. 286 Hwy E.
                                                                                Unliquidated
          Commodore, PA 15729
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 14 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Bruce G. Mehus                                                        Contingent
          527 Laurel Road
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Bruce George                                                          Contingent
          474 Country Road
                                                                                Unliquidated
          Dayton, PA 16222
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Cara Wolfe                                                            Contingent
          853 Worthington Slatelick Road
                                                                                Unliquidated
          Worthington, PA 16262
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Carolyn Y. Ingram                                                     Contingent
          339 Troy Hill Road
                                                                                Unliquidated
          Kittanning, PA 16201
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Cathie L. Wanchisn                                                    Contingent
          913 Swamp Road
                                                                                Unliquidated
          Clymer, PA 15728
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Cecelia A. Henigin                                                    Contingent
          115 Williams Road
                                                                                Unliquidated
          Blairsville, PA 15717
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Charles D. Crossland, Jr.                                             Contingent
          192 Wida Road
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 15 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Charles H. Wanchisn                                                   Contingent
          913 Swamp Road
                                                                                Unliquidated
          Clymer, PA 15728
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Cheryl Hooks                                                          Contingent
          399 Wattersonville Road
                                                                                Unliquidated
          Cowansville, PA 16218
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Christopher Zamboni                                                   Contingent
          1250 First Street
                                                                                Unliquidated
          Nanty Glo, PA 15943
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Claudia F. Ditch                                                      Contingent
          23 Easy Street
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Dale Lydic                                                            Contingent
          960 Stonebraker Road
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Daniel P. Madoni                                                      Contingent
          622 South Walnut Street
                                                                                Unliquidated
          Blairsville, PA 15717
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Darlene M. Jacobs                                                     Contingent
          576 Cambria Avenue
                                                                                Unliquidated
          Revloc, PA 15948
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 16 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Debra L. Baroni                                                       Contingent
          135 N. 9th Street
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Dennis E. Clawson                                                     Contingent
          665 Morris Street
                                                                                Unliquidated
          Clymer, PA 15728
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Diana L. Vann                                                         Contingent
          1113 Wheatfield Drive
                                                                                Unliquidated
          Davidsville, PA 15928
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Donald L. Allen                                                       Contingent
          135 Benscreek Lane
                                                                                Unliquidated
          Hollsopple, PA 15935
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Donald L. Pierson                                                     Contingent
          199 Country Road
                                                                                Unliquidated
          Nanty Glo, PA 15943
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Edward G. O'Donnell                                                   Contingent
          1020 Steel Street
                                                                                Unliquidated
          Johnstown, PA 15901
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Eileen M. Pierson                                                     Contingent
          199 Country Road
                                                                                Unliquidated
          Nanty Glo, PA 15943
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 17 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Evan Scarton                                                          Contingent
          31 Maplewood Avenue
                                                                                Unliquidated
          Cresson, PA 16630
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Florence Prato                                                        Contingent
          1557 Water Street
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Frances M. Friedline                                                  Contingent
          525 Sherman Street
                                                                                Unliquidated
          Clymer, PA 15728
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Frederick J. Manfredi                                                 Contingent
          90 White Street
                                                                                Unliquidated
          Black Lick, PA 15716
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Garry L. Henry                                                        Contingent
          2791 Smith Street
                                                                                Unliquidated
          Marion Center, PA 15759
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          George Rellick                                                        Contingent
          70 W. 3rd Street
                                                                                Unliquidated
          Aultman, PA 15713
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          George W. Hooks                                                       Contingent
          399 Wattersonville Road
                                                                                Unliquidated
          Cowansville, PA 16218
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 18 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Helen A. Mehus                                                        Contingent
          527 Laurel Road
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Henry Baroni                                                          Contingent
          3752 Highway East 56
                                                                                Unliquidated
          Homer City, PA 15748
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          James G. Lemmon                                                       Contingent
          11460 Rte. 422 East
                                                                                Unliquidated
          Penn Run, PA 15765
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          James Gatskie                                                         Contingent
          457 Power Plant Road
                                                                                Unliquidated
          Blairsville, PA 15717
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          James Melnick                                                         Contingent
          74 Johnson Avenue
                                                                                Unliquidated
          Blairsville, PA 15717
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          James R. Davidson                                                     Contingent
          2380 Le Roy Road
                                                                                Unliquidated
          Dixonville, PA 15734
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          James Vicini                                                          Contingent
          422 Snake Road
                                                                                Unliquidated
          Ebensburg, PA 15931
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 19 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          James Wolfe                                                           Contingent
          853 Worthington Slatelick Road
                                                                                Unliquidated
          Worthington, PA 16262
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Jill Conrad                                                           Contingent
          214 Elderton Heights Road
                                                                                Unliquidated
          PO Box 295
          Elderton, PA 15736                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Benefits
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joanne R. Newingham                                                   Contingent
          132 Birch Street
                                                                                Unliquidated
          Spring Church, PA 15686
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          John J. Kuzemchak                                                     Contingent
          1060 School Road
                                                                                Unliquidated
          Clymer, PA 15728
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          John M. Kapello                                                       Contingent
          12749 Old Ridge Road
                                                                                Unliquidated
          Hesston, PA 16647
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joni Melnick                                                          Contingent
          74 Johnson Avenue
                                                                                Unliquidated
          Blairsville, PA 15717
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph A. Evanchick                                                   Contingent
          198 Goodridge Road
                                                                                Unliquidated
          Northern Cambria, PA 15714
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 20 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph A. Phillip                                                     Contingent
          300 Allie Buck Road
                                                                                Unliquidated
          Nanty Glo, PA 15943
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph E. Adams                                                       Contingent
          2269 Old US Highway 119 S.
                                                                                Unliquidated
          Homer City, PA 15748
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joseph L. Krejocic, Jr.                                               Contingent
          218 Reston Drive
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joyce K. Crossland                                                    Contingent
          192 Wida Road
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Judy E. Adams                                                         Contingent
          2269 Old US Highway 119 S.
                                                                                Unliquidated
          Homer City, PA 15748
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Judy E. Adams                                                         Contingent
          2269 Old US Highway 119 S.
                                                                                Unliquidated
          Homer City, PA 15748
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Karen L. Lemmon                                                       Contingent
          11460 Rte. 422 East
                                                                                Unliquidated
          Penn Run, PA 15765
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 21 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Kathy L. Zamboni                                                      Contingent
          1250 First Street
                                                                                Unliquidated
          Nanty Glo, PA 15943
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Kenneth B. Cecconi                                                    Contingent
          255 Ellsworth Avenue
                                                                                Unliquidated
          Homer City, PA 15748
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Kenneth M. Balitski                                                   Contingent
          980 Country Lane
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Larry L. Tanner                                                       Contingent
          140 Church Street
                                                                                Unliquidated
          Homer City, PA 15748
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Larry R. Goodlin                                                      Contingent
          1652 Wilson Avenue
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Lawrence E. Ditch                                                     Contingent
          23 Easy Street
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Linda K. Buterbaugh                                                   Contingent
          12561 Rt. 286 Hwy. E.
                                                                                Unliquidated
          Commodore, PA 15729
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 22 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Linda L. Evanchick                                                    Contingent
          198 Goodridge Road
                                                                                Unliquidated
          Northern Cambria, PA 15714
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Margaret E. Prokop                                                    Contingent
          114 First Street
                                                                                Unliquidated
          Colver, PA 15927
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Marjorie L. Zimmerman                                                 Contingent
          9721 Route 403 Highway South
                                                                                Unliquidated
          Seward, PA 15954
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Mark L. Watt                                                          Contingent
          173 5th Street
                                                                                Unliquidated
          New Florence, PA 15944
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Marsha K. Pikel                                                       Contingent
          130 Harrison Drive
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Mary Ann Kapello                                                      Contingent
          12749 Old Ridge Road
                                                                                Unliquidated
          Hesston, PA 16647
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Mary Watt                                                             Contingent
          173 Fifth Street
                                                                                Unliquidated
          New Florence, PA 15944
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 23 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michael C. Blososky                                                   Contingent
          849 West Highland Avenue
                                                                                Unliquidated
          Ebensburg, PA 15931
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michael D. Buck                                                       Contingent
          2401 Farabaugh Road
                                                                                Unliquidated
          Ebensburg, PA 15931
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Michael J. Prokop                                                     Contingent
          PO Box 373
                                                                                Unliquidated
          Colver, PA 15927
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Mychal Baroni                                                         Contingent
          3752 Highway East 56
                                                                                Unliquidated
          Homer City, PA 15748
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Norman R. Trimble                                                     Contingent
          264 Glenwood Avenue
                                                                                Unliquidated
          Glen Campbell, PA 15742
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Patricia A. Kuzemchak                                                 Contingent
          1060 School Road
                                                                                Unliquidated
          Clymer, PA 15728
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Patricia Madoni                                                       Contingent
          622 S. Walnut Street
                                                                                Unliquidated
          Blairsville, PA 15717
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 24 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Patricia R. Novak                                                     Contingent
          609 May Street
                                                                                Unliquidated
          Blairsville, PA 15717
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Paul J. Repak, Jr.                                                    Contingent
          243 Furnai Avenue
                                                                                Unliquidated
          Johnstown, PA 15905
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Paula Davidson                                                        Contingent
          2380 Le Roy Road, Box 92
                                                                                Unliquidated
          Dixonville, PA 15734
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Perry Scarton                                                         Contingent
          31 Maplewood Avenue
                                                                                Unliquidated
          Cresson, PA 16630
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Randy Vicini                                                          Contingent
          422 Snake Road
                                                                                Unliquidated
          Ebensburg, PA 15931
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Randy Vicini                                                          Contingent
          422 Snake Road
                                                                                Unliquidated
          Ebensburg, PA 15931
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Raymond D. Walwro                                                     Contingent
          211 Twenty Row Road
                                                                                Unliquidated
          Colver, PA 15927
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 25 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Richard A. Swaney                                                     Contingent
          434 Adrian Sherrett Road
                                                                                Unliquidated
          Adrian, PA 16210
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Robert A. Smith                                                       Contingent
          1164 Myers Road
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Robert D. Pikel                                                       Contingent
          130 Harrison Drive
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Robert E. Freeman                                                     Contingent
          243 Briar Hill Road
                                                                                Unliquidated
          Kittanning, PA 16201
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Robert Malcotti                                                       Contingent
          376 Finntown Road
                                                                                Unliquidated
          Nanty Glo, PA 15943
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Robert T. Vann                                                        Contingent
          1113 Wheatfield Drive
                                                                                Unliquidated
          Davidsville, PA 15928
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Ronald Conrad                                                         Contingent
          214 Eldertown Heights Road
                                                                                Unliquidated
          PO Box 295
          Elderton, PA 15736                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Benefits
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 26 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Ronald D. Fulmer                                                      Contingent
          649 Johnston Road
                                                                                Unliquidated
          Marion Center, PA 15759
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Ronald J. Jacobs                                                      Contingent
          576 Cambria Avenue
                                                                                Unliquidated
          Revloc, PA 15948
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Ruthanna M. Livingston                                                Contingent
          873 N. 5th Avenue
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Sally L. Little                                                       Contingent
          1037 South Logan Boulevard
                                                                                Unliquidated
          Hollidaysburg, PA 16648
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Sherry E. Trimble                                                     Contingent
          264 Glenwood Avenue
                                                                                Unliquidated
          Glen Campbell, PA 15742
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Shirlee Tanner                                                        Contingent
          140 Church Road
                                                                                Unliquidated
          Homer City, PA 15748
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Shirly J. Ford                                                        Contingent
          109 Walnut Avenue
                                                                                Unliquidated
          Cadogan, PA 16212
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 27 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Sonya J. Bash                                                         Contingent
          111 Jefferson Street
                                                                                Unliquidated
          Glen Campbell, PA 15742
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Susan E. Henry                                                        Contingent
          2791 Smith Street
                                                                                Unliquidated
          Marion Center, PA 15759
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Tammy Balitski                                                        Contingent
          980 Country Line
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Thomas J. Turify                                                      Contingent
          1513 Fulton Run Road
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Toni C. Manfredi                                                      Contingent
          90 White Street
                                                                                Unliquidated
          Black Lick, PA 15716
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Toni L. Clawson                                                       Contingent
          665 Morris Street
                                                                                Unliquidated
          Clymer, PA 15728
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Tulio J. Garonzi, Jr.                                                 Contingent
          1297 Washington Street
                                                                                Unliquidated
          Indiana, PA 15701
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                     Desc Main
                                                                     Document     Page 28 of 44                                                             11/11/20 9:26AM


 Debtor       CLI Corporation                                                                         Case number (if known)
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,413,687.00
          UMWA 1974 Pension Plan                                                Contingent
          2121 K. Street N.W.
                                                                                Unliquidated
          Washington, DC 20037
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $1,073,845.58
          UMWA 1992 Benefit Plan                                                Contingent
          2121 K Street, NW
                                                                                Unliquidated
          Washington, DC 20037
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Valerie Vicini                                                        Contingent
          422 Snake Road
                                                                                Unliquidated
          Ebensburg, PA 15931
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Veronica Malcotti                                                     Contingent
          376 Finntown Road
                                                                                Unliquidated
          Nanty Glo, PA 15943
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Wayne C. Bash                                                         Contingent
          111 Jefferson Street
                                                                                Unliquidated
          Glen Campbell, PA 15742
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          William J. Zimmerman                                                  Contingent
          9721 Route 403 Highway South
                                                                                Unliquidated
          Seward, PA 15954
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          WIlliam R. Ingram                                                     Contingent
          339 Troy Hill Road
                                                                                Unliquidated
          Kittanning, PA 16201
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Benefits
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-23176-CMB                          Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                 Desc Main
                                                                     Document     Page 29 of 44                                                               11/11/20 9:26AM


 Debtor       CLI Corporation                                                                      Case number (if known)
              Name

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                          0.00
 5b. Total claims from Part 2                                                                        5b.   +   $                 14,487,532.58

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.       $                    14,487,532.58




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 18 of 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                      Desc Main
                                                                     Document     Page 30 of 44                                                  11/11/20 9:26AM


 Fill in this information to identify the case:

 Debtor name         CLI Corporation

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                  Desc Main
                                                                     Document     Page 31 of 44                                                11/11/20 9:26AM


 Fill in this information to identify the case:

 Debtor name         CLI Corporation

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Central                           6108 Brownsville Road Extension                    UMWA 1974 Pension                 D
             Continental                       Suite 201                                          Plan                              E/F       3.110
             Operating                         Finleyville, PA 15332
                                                                                                                                    G
             Company




    2.2      Central                           6108 Brownsville Road Extension                    UMWA 1992 Benefit                 D
             Continental                       Suite 201                                          Plan                              E/F       3.111
             Processing                        Finleyville, PA 15332
                                                                                                                                    G
             Company




    2.3      Clay County Coal                  6108 Brownsville Road Extension                    UMWA 1974 Pension                 D
             Processing                        Suite 201                                          Plan                              E/F       3.110
             Corporation                       Finleyville, PA 15332
                                                                                                                                    G




    2.4      Clay County Coal                  6108 Brownsville Road Extension                    UMWA 1992 Benefit                 D
             Processing                        Suite 201                                          Plan                              E/F       3.111
             Corporation                       Finleyville, PA 15332
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42        Desc Main
                                                                     Document     Page 32 of 44                                        11/11/20 9:26AM



 Debtor       CLI Corporation                                                                Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      CLI Tech                          6108 Brownsville Road Extension                    UMWA 1974 Pension         D
             Corporation                       Suite 201                                          Plan                      E/F       3.110
                                               Finleyville, PA 15332
                                                                                                                            G




    2.6      CLI Tech                          6108 Brownsville Road Extension                    UMWA 1992 Benefit         D
             Corporation                       Suite 201                                          Plan                      E/F       3.111
                                               Finleyville, PA 15332
                                                                                                                            G




    2.7      CLI USA, Inc.                     6108 Brownsville Road Extension                    UMWA 1974 Pension         D
                                               Suite 201                                          Plan                      E/F       3.110
                                               Finleyville, PA 15332
                                                                                                                            G




    2.8      CLI USA, Inc.                     6108 Brownsville Road Extension                    UMWA 1992 Benefit         D
                                               Suite 201                                          Plan                      E/F       3.111
                                               Finleyville, PA 15332
                                                                                                                            G




    2.9      CLIMAXX                           6108 Brownsville Road Extension                    UMWA 1974 Pension         D
             Equipment                         Suite 201                                          Plan                      E/F       3.110
             Corporation                       Finleyville, PA 15332
                                                                                                                            G




    2.10     CLIMAXX                           6108 Brownsville Road Extension                    UMWA 1992 Benefit         D
             Equipment                         Suite 201                                          Plan                      E/F       3.111
             Corporation                       Finleyville, PA 15332
                                                                                                                            G




    2.11     Fawn Mining                       6108 Brownsville Road Extension                    UMWA 1974 Pension         D
             Corporation                       Suite 201                                          Plan                      E/F       3.110
                                               Finleyville, PA 15332
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42        Desc Main
                                                                     Document     Page 33 of 44                                        11/11/20 9:26AM



 Debtor       CLI Corporation                                                                Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.12     Fawn Mining                       6108 Brownsville Road Extension                    UMWA 1992 Benefit         D
             Corporation                       Suite 201                                          Plan                      E/F       3.111
                                               Finleyville, PA 15332
                                                                                                                            G




    2.13     Fawn Processing                   6108 Brownsville Road Extension                    UMWA 1974 Pension         D
             Corporation                       Suite 201                                          Plan                      E/F       3.110
                                               Finleyville, PA 15332
                                                                                                                            G




    2.14     Fawn Processing                   6108 Brownsville Road Extension                    UMWA 1992 Benefit         D
             Corporation                       Suite 201                                          Plan                      E/F       3.111
                                               Finleyville, PA 15332
                                                                                                                            G




    2.15     Homer City Coal                   6108 Brownsville Road Extension                    UMWA 1974 Pension         D
             Processing                        Suite 201                                          Plan                      E/F       3.110
             Corporation                       Finleyville, PA 15332
                                                                                                                            G




    2.16     Homer City Coal                   6108 Brownsville Road Extension                    UMWA 1992 Benefit         D
             Processing                        Suite 201                                          Plan                      E/F       3.111
             Corporation                       Finleyville, PA 15332
                                                                                                                            G




    2.17     Northern                          6108 Brownsville Road Extension                    UMWA 1974 Pension         D
             Alabama                           Suite 201                                          Plan                      E/F       3.110
             Operating                         Finleyville, PA 15332
                                                                                                                            G
             Company




    2.18     Northern                          6108 Brownsville Road Extension                    UMWA 1992 Benefit         D
             Alabama                           Suite 201                                          Plan                      E/F       3.111
             Operating                         Finleyville, PA 15332
                                                                                                                            G
             Company




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42        Desc Main
                                                                     Document     Page 34 of 44                                        11/11/20 9:26AM



 Debtor       CLI Corporation                                                                Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.19     Northern                          6108 Brownsville Road Extension                    UMWA 1974 Pension         D
             Continental                       Suite 201                                          Plan                      E/F       3.110
             Operating Co.,                    Finleyville, PA 15332
                                                                                                                            G
             Inc.




    2.20     Northern                          6108 Brownsville Road Extension                    UMWA 1992 Benefit         D
             Continental                       Suite 201                                          Plan                      E/F       3.111
             Operating Co.,                    Finleyville, PA 15332
                                                                                                                            G
             Inc.




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                             Desc Main
                                                                     Document     Page 35 of 44                                                          11/11/20 9:26AM




 Fill in this information to identify the case:

 Debtor name         CLI Corporation

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                  Desc Main
                                                                     Document     Page 36 of 44                                                                11/11/20 9:26AM

 Debtor       CLI Corporation                                                                               Case number (if known)



           None

       Creditor's name and address                               Describe of the Property                                      Date                     Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                    Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address
       7.1.    Michael H. Holland, Michael                       Withdrawal                   USDC for the District of                      Pending
               W. Buckner, Michael                               Liability                    Columbia                                      On appeal
               Loiacono, and Michael O.                                                       333 Constitution Avenue,                      Concluded
               McKwon, as Trustees of the                                                     N.W.
               United Mine Workers of                                                         Washington, DC 20001
               America 1974 Pension Plan
               vs. Homer City Coal
               Processing Corporation, et al.
               1:20-cv-00047-RC

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss               Value of property
       how the loss occurred                                                                                                                                         lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 20-23176-CMB                          Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                               Desc Main
                                                                     Document     Page 37 of 44                                                         11/11/20 9:26AM

 Debtor        CLI Corporation                                                                           Case number (if known)



11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    Campbell & Levine, LLC
                310 Grant Street
                Suite 1700                                                                                                     October 21,
                Pittsburgh, PA 15219                                                                                           2020             See Note Below*
                                                                        *NOTE:
                Email or website address                                Debtors have agreed to pay an aggregate
                                                                        sum of $50,000 for filing fees and legal
                                                                        services to file Chapter 7 bankruptcy cases
                Who made the payment, if not debtor?                    on behalf of eleven affiliated entities, all of
                                                                        which are named defendants in a case
                                                                        pending in the US District Court for the
                                                                        District of Columbia (SOFA, Item 7.1), in
                                                                        which case each affiliate is alleged to be a
                                                                        member of a "control group" under ERISA.



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer           Total amount or
               Address                                           payments received or debts paid in exchange              was made                         value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 20-23176-CMB                          Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                            Desc Main
                                                                     Document     Page 38 of 44                                                        11/11/20 9:26AM

 Debtor      CLI Corporation                                                                            Case number (if known)



                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                      Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 20-23176-CMB                          Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                                  Desc Main
                                                                     Document     Page 39 of 44                                                                 11/11/20 9:26AM

 Debtor      CLI Corporation                                                                            Case number (if known)



      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       CLI Corporation                                                                                                            Statements
                    6108 Brownsville Road Extension                                                                                            prepared internaly
                    Suite 201                                                                                                                  by Debtor
                    Finleyville, PA 15332

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       CLI Corporation                                                                                                            Statements
                    6108 Brownsville Road Extension                                                                                            prepared internally
                    Suite 201                                                                                                                  by Debtor
                    Finleyville, PA 15332

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                            Desc Main
                                                                     Document     Page 40 of 44                                                        11/11/20 9:26AM

 Debtor      CLI Corporation                                                                            Case number (if known)



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       William C. Stein, Jr.
                    6108 Brownsville Road Extension
                    Suite 201
                    Finleyville, PA 15332

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       William C. Stein, Jr.                          6108 Brownsville Road Extension                     President                             100%
                                                      Suite 201
                                                      Finleyville, PA 15332


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 20-23176-CMB                          Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                           Desc Main
                                                                     Document     Page 41 of 44                                                       11/11/20 9:26AM

 Debtor      CLI Corporation                                                                            Case number (if known)



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    1974 United Mine Workers of America Pension Plan                                                           EIN:


 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 2, 2020

                                                                        William C. Stein
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-23176-CMB                          Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42                      Desc Main
                                                                     Document     Page 42 of 44                                                 11/11/20 9:26AM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of Pennsylvania
 In re       CLI Corporation                                                                                  Case No.
                                                                                     Debtor(s)                Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     4,210.00
             Prior to the filing of this statement I have received                                        $                     4,210.00
             Balance Due                                                                                  $                        0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           CLI USA, Inc.

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Services included in the engagement of Campbell & Levine, LLC are set forth in an engagement letter executed
                 by the Debtor(s).

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Services not included in the engagement of Campbell & Levine, LLC are set forth in an engagement letter
               executed by the Debtor(s).

                  * Debtor(s) has/have agreed to pay Campbell & Levine, LLC at the firm's normal hourly rate.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 11, 2020                                                               /s/ Kathryn L. Harrison
     Date                                                                            Kathryn L. Harrison 209601
                                                                                     Signature of Attorney
                                                                                     Campbell & Levine, LLC
                                                                                     310 Grant Street, Suite 1700
                                                                                     Pittsburgh, PA 15219
                                                                                     412-261-0310 Fax: 412-261-5066
                                                                                     Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42         Desc Main
                                                                     Document     Page 43 of 44                                    11/11/20 9:26AM




                                                               United States Bankruptcy Court
                                                                     Western District of Pennsylvania
 In re      CLI Corporation                                                                             Case No.
                                                                                    Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 11, 2020                                           /s/ William C. Stein
                                                                         William C. Stein/President
                                                                         Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
           Case 20-23176-CMB                           Doc 1          Filed 11/11/20 Entered 11/11/20 09:27:42             Desc Main
                                                                     Document     Page 44 of 44                                     11/11/20 9:26AM




                                                               United States Bankruptcy Court
                                                                     Western District of Pennsylvania
 In re      CLI Corporation                                                                                 Case No.
                                                                                    Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for CLI Corporation in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 11, 2020                                                      /s/ Kathryn L. Harrison
 Date                                                                   Kathryn L. Harrison 209601
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for CLI Corporation
                                                                        Campbell & Levine, LLC
                                                                        310 Grant Street, Suite 1700
                                                                        Pittsburgh, PA 15219
                                                                        412-261-0310 Fax:412-261-5066




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
